Exhibit 12 CALCULATION OF RATIO OF EARNINGS TO FIXED CHARGES AND EARNINGS TO COMBINED FIXED CHARGES AND PREFERRED SHARE DISTRIBUTIONS (In Thousands, Except Ratios; Unaudited) Three Months Ended Fiscal Year Ended April 30, July 31, 2009 Earnings Net income attributable to Investors Real Estate Trust $ Add: Noncontrolling interests – Operating Partnership Combined fixed charges and preferred distributions (see below) Less: Interest capitalized 0 ) Preferred distributions ) Total earnings $ Fixed charges Interest expensed $ Interest capitalized 0 69 21 Total Fixed charges $ Preferred distributions Total Combined fixed charges and preferred distributions $ Ratio of earnings to fixed charges Ratio of earnings to combined fixed charges and preferred distributions
